Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2012-005
Release Date: 6/22/2012
CC:FIP:Branch 5
POSTN-112776-12
UILC:

54.09-00

date:

May 29, 2012

to:

from:

subject:

Bob Henn
Acting Director
Tax-Exempt Bonds
Government Entities
Tax-Exempt and Government Entities
(SE:T:GE:TEB)
Associate Chief Counsel
(Financial Institutions & Products)

Use of proceeds of build America bonds issued under section 54AA(g)
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
ISSUE
Whether an expenditure of proceeds of an issue of build America bonds (with respect to
which the issuer irrevocably elected to have § 54AA(g) apply), incurred for bond
insurance premium for the issue, is a capital expenditure within the meaning of
§ 54AA(g)(2)(A)?
CONCLUSION
An expenditure of proceeds of an issue of build America bonds (with respect to which
the issuer irrevocably elected to have § 54AA(g) apply), incurred for bond insurance
premium for the issue, is a capital expenditure within the meaning of § 54AA(g)(2)(A).
FACTS
On January 1, 2010, County A (Issuer), issued general obligation bonds with a single
maturity of 30 years (the Bonds) to finance a capital project (the capital project). Issuer

POSTN-112776-12

2

irrevocably elected under §§ 54AA(d)(1)(C) and 54AA(g)(2)(B) to have §§ 54AA and
54AA(g), respectively, apply. Issuer entered into an insurance contract with Insurance
Company, Inc. (Bond Insurer), which provides that in the event of a debt service default
by Issuer during the term of the Bonds, the principal and interest on the Bonds is to be
paid by the Bond Insurer. Issuer prepaid the entire premium for the insurance contract
at the time it entered into the contract. Issuer allocated a portion of the available project
proceeds to a reasonably required reserve and, of the remaining available project
proceeds, a portion to the Bond insurance premium.
LAW
Section 54AA(a) provides that if a taxpayer holds a build America bond on one or more
interest payment dates of the bond during any taxable year, there shall be allowed as a
credit against income tax for the taxable year an amount equal to the sum of the credits
determined under § 54AA(b) with respect to such dates. Subject to limitations under
§ 54AA(c), § 54AA(b) provides that the amount of the credit with respect to any interest
payment date for a build America bond is 35 percent of the amount of interest payable
by the issuer with respect to such date.
Section 54AA(d)(1) provides that, for purposes of § 54AA, the term “build America
bond” means any obligation (other than a private activity bond) if (A) the interest on
such obligation would (but for § 54AA) be excludable from gross income under § 103;
(B) such obligation is issued before January 1, 2011, and (C) the issuer makes an
irrevocable election to have § 54AA apply.
Section 54AA(g) provides a special rule for qualified bonds issued before January 1,
2011. In the case of a qualified bond issued before January 1, 2011, in lieu of any
credit allowed under § 54AA with respect to such bond, the issuer of such bond shall be
allowed a credit as provided in § 6431.
Section 54AA(g)(2) provides that for purposes of § 54AA(g), the term “qualified bond”
means any build America bond issued as part of an issue if (A) 100 percent of the
excess of (i) the available project proceeds (as defined in § 54A) of such issue, over (ii)
the amounts in a reasonably required reserve (within the meaning of § 150(a)(3)) with
respect to such issue, are to be used for capital expenditures; and (B) the issuer makes
an irrevocable election to have § 54AA(g) apply.
Section 1.150-1(b) of the Income Tax Regulations provides that “capital expenditure”
means any cost of a type that is properly chargeable to capital account (or would be so
chargeable with a proper election or with the application of the definition of placed in
service under § 1.150-2(c)) under general Federal income tax principles. Whether an
expenditure is a capital expenditure is determined at the time the expenditure is paid
with respect to the property.
Section 263(a) generally requires capitalization of amounts paid for permanent
improvements or betterments made to increase the value of any property or estate.

POSTN-112776-12

3

Section 1.263(a)-4 applies § 263(a) to require capitalization of amounts paid to acquire
or create intangibles. See §§ 1.263(a)-4(b)(1)(i) and (ii).
Section 1.263(a)-4(d)(3)(i) provides, in general, that a taxpayer must capitalize prepaid
expenses. Section 1.263(a)-4(d)(3)(ii) provides examples illustrating the rules of
§ 1.263(a)-4(d)(3). Example (1), regarding prepaid insurance, provides as follows:
N corporation, an accrual method taxpayer, pays $10,000 to an
insurer to obtain three years of coverage under a property and
casualty insurance policy. The $10,000 is a prepaid expense and
must be capitalized under [§ 1.263(a)-4(d)(3)].
Further, § 1.263(a)-4(d)(6)(i)(E) provides, in general, that except as otherwise provided
in § 1.263(a)-4(d)(6), a taxpayer must capitalize amounts paid to another party to
create, originate, enter into, renew or renegotiate with that party an agreement providing
the taxpayer (as the covered party) with an annuity, an endowment, or insurance
coverage.
Section 1.263(a)-4(f)(1) provides, in general, that, except as otherwise provided in
§ 1.263(a)-4(f), a taxpayer is not required to capitalize under § 1.263(a)-4 amounts paid
to create (or to facilitate the creation of) any right or benefit for the taxpayer that does
not extend beyond the earlier of (i) 12 months after the first date on which the taxpayer
realizes the right or benefit; or (ii) the end of the taxable year following the taxable year
in which the payment is made.
ANALYSIS
Issuer issued the Bonds and irrevocably elected under § 54AA(d)(1)(C) to have § 54AA
apply and under § 54AA(g)(2)(B) to have § 54AA(g) apply. Accordingly, in order for the
Bonds to be treated as qualified bonds under §§ 54AA(g) and 6431, Issuer must use
100 percent of the amount of proceeds equal to the excess of the available project
proceeds over the amounts in a reasonably required reserve for capital expenditures. If
the premium paid for the insurance contract is not a capital expenditure, the issuer will
not have met the 100 percent requirement.
Issuer prepaid for the insurance contract by paying the entire premium at the time it
entered into the contract. Under § 1.263(a)-4(d)(3), expenses prepaid by Issuer must
be capitalized. In addition, under § 1.263(a)-4(d)(6)(i)(E), amounts paid by Issuer (the
covered party) for insurance against its debt service default must be capitalized. The
exception under § 1.263(a)-4(f)(1) does not apply because the insurance contract
covers any debt service default from the effective date of the insurance contract through
the entire 30-year term of the Bonds. Therefore, the amounts paid by Issuer are
properly chargeable to a capital account (or would be so chargeable with a proper
election) within the meaning of “capital expenditure” under § 1.150-1(b). Accordingly,
the amount paid by Issuer for insurance to cover a debt service default is allocable to

POSTN-112776-12

4

capital expenditures for purposes of determining whether the 100 percent requirement
under § 54AA(g)(2)(A) has been met.
Please call (202) 622-3980 if you have any further questions.
Stephen R. Larson
Associate Chief Counsel
(Financial Institutions & Products)

_____________________________

